Exhibit 10.1
 
Amendment N1
 
to
 
Master Service Agreement dated August 16, 2010 by and between Adherex
Technologies, Inc. and OCT Group, LLC
 
New York
April 2, 2011

 
Adherex Technologies, Inc., having its Registered Office at 501 Eastowne Drive,
Suite 140, Chapel Hill, NC 27514, USA (hereinafter referred to as "Adherex "),
on the one side, in person of the CEO Rosty Raykov,
 
 and
 
OCT Group, LLC, having its principal office at 845 Third Avenue, 6th Floor, New
York, NY, 10022, USA, hereinafter referred to as ‘’OCT’’, in person of the
President Dmitry Sharov, on the other side,
 
collectively referred to as “Parties”,
 
concluded this Amendment  to  the Master Service Agreement dated August 16, 2010
(MSA) together with its EXHIBIT 1. - PSA dd. Aug. 16, 2010, due to the changes
in the scope of services required by Adherex from OCT.


The Parties agree on the following:
 
1.
Adherex requires and OCT agrees to perform following additional Services:

 

 
1.1.
Open 2 (two) additional sites for its Clinical Trial, carried in Russia by OCT;

 
1.2.
Perform safety activities for the Clinical Trial;

 
2.
MSA dated August 16, 2010 shall be amended by adding Exhibit 2 PSA “Additional
Services Budget” dated March 09, 2011 enclosed hereto.

 
3.
The Total Cost of the Services listed in Article 1 above and PTCs associated
with Services is 150.078,00 (one hundred fifty thousand seventy eight) USD  as
detailed in Exhibit 2 PSA “Additional Services Budget” dated March 09, 2011.

 
4.
Exhibit 1 PSA dd. Aug. 16, 2010 shall be amended as follows:

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.1.
Section Warehouse of Exhibit 1 PSA dated Aug. 16, 2010 shall be considered null
and void by the Parties as of March 09, 2011 and shall be replaced in full by
Section Vendor Warehouse dd. March 09, 2011 attached hereto.

 
5.
The Parties agree on the following invoicing procedure for the Additional
Services stipulated in Article 1 above:

 

 
5.1.
The Total Cost of Services associated with opening of the 2 additional sites
(55185 USD) shall be invoiced at the fulfillment of the milestones as set forth
below:

 

 
a) 
Within 30 calendar days from the effective date of this Amendment # 1, Adherex
agrees to make an advance payment to OCT in the amount of 25% of the Total
Service cost;

 

 
b) 
10% of the cost of the Services – 25% patients enrolled

 

 
c) 
5%  of the cost of the Services -  50% patients enrolled

 

 
d) 
5% of the cost of the Services – 75% patients enrolled

 

 
e) 
15% of the cost of the Services – 100% patients enrolled

 

 
f) 
5% of the cost of the Services – 25% of patients completed treatment, case
report forms monitored and queries resolved.

 

 
g) 
5% of the cost of the Services – 50% of patients completed treatment, case
report forms monitored and queries resolved.

 

 
h) 
10% of the cost of the Services – 75% of patients completed treatment, case
report forms monitored and queries resolved.

 

 
i) 
10% of the cost of the Services – 100% of patients completed treatment, case
report forms monitored and queries resolved.

 

 
j) 
5% of the cost of the Services - Database Lock

 
In case Database is not locked within two (2) months of milestone i) above
(“100% of patients completed treatment, case report forms monitored and queries
resolved”) not due to the fault of OCT, OCT shall have the right to invoice the
total amount for this “Database lock” milestone in 2 (two) months after “100% of
patients completed treatment, case report forms monitored and queries resolved”
is completed.
 

 
k) 
5% All Sites Closed

 
Amounts listed in articles b) – k) above shall be invoiced together with the
corresponding milestones listed in Clause 6.1.1. of the MSA.
 

 
5.2.
Total Cost for the Safety Activities (67655 USD) shall be invoiced together with
the milestones listed above based on the amount of the Safety services actually
performed within the course of the corresponding milestone.

 

 
5.3.
PTCs associated with Services as well as the Warehouse expenses shall be
invoiced as set forth by Clause 6.3. of the MSA.

 
 
 

--------------------------------------------------------------------------------

 
 

 
6.
Currency of the MSA and all Exhibits is USD.

 

 
7.
This Amendment has the following attachments incorporated herein:

 
7.1.
Exhibit 2 PSA “Additional Services Budget” dated March 09, 2011

 
7.2.
Vendor Warehouse dd. March 09, 2011

 
This Amendment shall take effect on April 2, 2011 and become integral part of
the MSA and shall terminate when all obligations and requirements under the MSA
and all effective Exhibits enclosed thereto are performed unless either
terminated earlier or extended by the parties pursuant to the terms of the MSA
subject to Clauses 7 – 8.
 
OCT Group, LLC
 
Adherex Technologies, Inc.
         
Signature  
ss
 
Signature  
ss
 
Name
 
Dmitry Sharov
 
 
Name
 
Robert Andrade
 
Title
 
President
 
 
Title
CFO
 
Date
April 2, 2011
 
 
Date
April 2, 2011

 
 

--------------------------------------------------------------------------------

 
 